  

Case 2:20-cr-20123-GAD-APP ECF No.1, PagelD.1 Filed 02/27/20 Page 1 of 4 yi
|

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA, Case: 2:20-cr-20123

Judge: Drain, Gershwin A.
Plaintiff, MJ: Patti, Anthony P.

Filed: 02-27-2020 At 03:02 PM

USA V SEALED MATTER (LG)

VIOLATION: 21 U.S.C. § 841
D-1 SAMER YOUSIF JIRJESE

Defendant.

INDICTMENT
THE GRAND JURY CHARGES:

COUNT ONE: (Possession With Intent to Distribute Methamphetamine — 21
U.S.C. § 841(a)(1))

D-1 SAMER YOUSIF JIRJESE

On or about June 3, 2019, in the Eastern District of Michigan, Southern
Division, defendant SAMER YOUSIF JIRJISE did knowingly and intentionally
possess with intent to distribute 500 grams or more of a mixture and substance
containing a detectable amount of Methamphetamine, a Schedule II Controlled

Substance;

All in violation of Title 21, United States Code, Section 841(a)(1).

 
   

Case 2:20-cr-20123-GAD-APP ECF No. 1, PagelD.2 Filed 02/27/20 Page 2 of 4

FORFEITURE ALLEGATIONS
Criminal Forfeiture - 21 U.S.C. § 853, 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c)

The allegations contained in this Indictment are hereby realleged and
incorporated by reference for the purpose of alleging forfeitures pursuant to Title 21,
United States Code, Section 853, Title 18, United States Code, Section 924(d), and
Title 28, United States Code, Section 2461(c).

Pursuant to Title 21, United States Code, Section 853, upon conviction of any
offense in violation of Title 21 set forth in this Indictment, the convicted defendant
shall forfeit to the United States of America any property constituting, or derived
from, any proceeds obtained, directly or indirectly, as the result of such offenses and
any property used, or intended to be used, in any manner or part, to commit, or to
facilitate the commission of the offenses.

Upon conviction of any offense in violation of Title 18, United States Code,
Sections 924 set forth in this Indictment, the convicted defendant shall forfeit to the
United States any firearms and ammunition involved in or used in the knowing
commission of the offense, pursuant to Title 18, United States Code, Section 924(d)
together with Title 28, United States Code, Section 2461(c).

The United States intends to seek a forfeiture money judgment against the
defendant for the total value of assets obtained by the defendant in connection with

the offense(s) of conviction.
 

  
 

Case 2:20-cr-20123-GAD-APP ECF No. 1, PagelD.3 Filed 02/27/20 Page 3 of 4

If any of the property described above, as a result of any act or omission
of the defendant:
a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be

divided without difficulty,
the United States of America shall be entitled to forfeiture of substitute property
pursuant to Title 21, United States Code, Section 853(p), independently and as
incorporated by Title 28, United States Code, Section 2461(c).

THIS IS A TRUE BILL.

s/ Grand Jury Foreperson
Grand Jury Foreperson

 

MATTHEW SCHNEIDER
UNITED STATES ATTORNEY

s/ Julie Beck

Julie Beck (P53291)

Assistant United States Attorney
Chief, Drug Task Force

s/ Timothy P. McDenald
Timothy P. McDonald (P64562)
Assistant United States Attorney

Dated: February 27, 2020

 
Case 2:20-cr-20123-GAD-APP ECF No. 1, PagelD.4 Filed 02/27/20 Page 4 of 4

 

United States District Court - Case: 2:20-cr-20 423 |
Eastern District of Michigan Criminal Case Cove Judge: Drain, Gershwin A.

MJ: Patti, Anthony P.

Filed: 02-27-2020 At 03:02 PM
USA V SEALED MATTER (LG)

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complet:

 

Companion Case Number:

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
Ll ves No AUSA’s Initials; 7/17

 

 

 

 

Case Title: USA v. Samer Jirjese

 

County where offense occurred: Wayne

Check One: Felony a LIMisdemeanor LlPetty
V_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR §7.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

[_]Corrects errors; no additional charges or defendants.
[_|Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney,of record for

the above captioned case. Ae
JS Aancty FU Opuotel

February 27, 2020
Date Timothy P. McDonald
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3277
Phone: (313) 226-0221
Fax: (313) 226-4678
E-Mail address: timothy.mcdonald@usdoj.gov

Attorney Bar #; P64562

 

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.
5/16

 
